—Judgment unanimously affirmed. Memorandum: The record establishes that defendant knowingly, intelligently and voluntarily waived his right to appeal (see, People v Hidalgo, 91 NY2d 733, 736; People v Callahan, 80 NY2d 273, 280). That waiver encompasses the contention of defendant that Supreme Court erred in denying his suppression motion (see, People v Duncan, 267 AD2d 995, lv denied 94 NY2d 918; People v Frank, 258 AD2d 900, lv denied 93 NY2d 924; People v Outling, 231 AD2d 911, lv denied 89 NY2d 945). The waiver also encompasses defendant’s contention that the sentence is harsh and excessive (see, People v Hidalgo, supra, at 734). In any event, we conclude that the sentence is neither unduly harsh nor severe. Although a defendant always retains the right to challenge the legality of a sentence (see, People v Seaberg, 74 NY2d 1, 10), the record does not support defendant’s contention that the sentence on one count of criminal possession of a weapon in the third degree (Penal Law § 265.02 [4]) is illegal. (Appeal from Judgment of Supreme Court, Erie County, Burns, J.— Criminal Possession Weapon, 3rd Degree.) Present — Pigott, Jr., P. J., Wisner, Kehoe and Balio, JJ.